UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8540


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES R. NIBLOCK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1)


Submitted:    March 26, 2009                   Decided:   April 6, 2009


Before WILKINSON and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Niblock, Appellant Pro Se.      Dana James Boente, Acting
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James R. Niblock seeks to appeal the district court’s

orders denying his Fed. R. Civ. P. 60(b) motion challenging the

propriety of the district court’s order denying relief on his 28

U.S.C.A.      § 2255     (West      Supp.       2008)     motion,        and   denying

reconsideration of that order.                  The orders are not appealable

unless    a   circuit    justice       or   judge   issues      a    certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369   F.3d     363,     369    (4th     Cir.     2004).      A       certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by     the   district    court       is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Niblock has

not made the requisite showing.                 Accordingly, we deny Niblock’s

motion for release on bond pending appeal, deny a certificate of

appealability, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3